DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-5 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the voltage applied to the output terminal of the carrier amplifier is determined based on an amplitude indicating the size of the envelope outputted from the envelope detector and a maximum value of the amplitude” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.
Claims 6-8 are allowed over the prior art of record. The prior art of record considered individually or in combination, fails to fairly teach or suggest the claimed circuit comprising, among other limitations and unobvious limitations of “wherein the variable power supply includes a drain voltage calculator, a delay adjuster, and a voltage output section; wherein the drain voltage calculator is configured to calculate the voltage to be applied to the output terminal of the carrier amplifier according to BIRCH, STEWART, KOLASCH & BIRCH, LLPDRA/EHL/cb/ehl/Application No.: 16/611,785Docket No.: 1163-1572PUS1 Reply dated June 14, 2021Page 4 of 10 Reply to Office Action of March 16, 2021 
    PNG
    media_image1.png
    23
    104
    media_image1.png
    Greyscale
 according to 
    PNG
    media_image2.png
    52
    302
    media_image2.png
    Greyscale
where V denotes the voltage to be applied to the output terminal of the carrier amplifier, B denotes an amplitude indicating the size of the envelope output from the envelope detector, BMAX denotes the maximum value of the amplitude corresponding to a normalizing voltage of the amplitude, VMAX denotes the maximum value of the voltage V set in advance, Th denotes a preset threshold value, R1 denotes a first ratio, and R2 denotes a second ratio, which is larger than the first ratio R1; wherein the drain voltage calculator is further configured to output voltage information indicating the calculated voltage to the delay adjuster; wherein the delay adjuster is configured to output the voltage information to the voltage output section after holding the voltage information output from the drain voltage calculator for a time length corresponding to signal delay time in the signal distributor; and wherein the voltage output section is configured to apply the voltage, indicated by the voltage information output from the delay adjuster, to the output terminal of the carrier amplifier” structurally and functionally interconnected with other limitations in the manner as cited in the independent claim.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is (571)272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843